Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Tennis & Golf Company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  30211 Woodward Avenue
                                  Royal Oak, MI 48073
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Oakland                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.mytennisandgolf.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                    19-43260-tjt          Doc  1 Filed 03/07/19 Entered 03/07/19 14:12:44
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                           Page 1 of 68              page 1
Debtor    The Tennis & Golf Company                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4511

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                    19-43260-tjt           Doc  1 Filed 03/07/19 Entered 03/07/19 14:12:44
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                    Page 2 of 68          page 2
Debtor   The Tennis & Golf Company                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    19-43260-tjt         Doc  1 Filed 03/07/19 Entered 03/07/19 14:12:44
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                               Page 3 of 68                page 3
Debtor    The Tennis & Golf Company                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 7, 2019
                                                  MM / DD / YYYY


                             X   /s/ Rita Kozlowski                                                       Rita Kozlowski
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   General Manager




18. Signature of attorney    X   /s/ David M. Eisenberg                                                    Date March 7, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David M. Eisenberg (P68678)
                                 Printed name

                                 Maddin, Hauser, Roth & Heller, P.C.
                                 Firm name

                                 28400 Northwestern Hwy., 2nd Floor
                                 Southfield, MI 48034
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (248) 827-4100                Email address


                                 (P68678) MI
                                 Bar number and State




Official Form 201
                    19-43260-tjt         Doc  1 Filed 03/07/19 Entered 03/07/19 14:12:44
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                             Page 4 of 68                 page 4
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 7, 2019                           X /s/ Rita Kozlowski
                                                                       Signature of individual signing on behalf of debtor

                                                                       Rita Kozlowski
                                                                       Printed name

                                                                       General Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                  19-43260-tjt               Doc 1          Filed 03/07/19              Entered 03/07/19 14:12:44            Page 5 of 68
 Fill in this information to identify the case:

 Debtor name            The Tennis & Golf Company

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $           948,138.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $           948,138.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $              5,620.88

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        1,339,166.29


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $           1,344,787.17




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy

                    19-43260-tjt                      Doc 1              Filed 03/07/19                         Entered 03/07/19 14:12:44                                          Page 6 of 68
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $1,600.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chemical Bank                                           Checking Account                1688                                    $24,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $25,600.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit with Landlord (Woodward Oaks Associates, L.L.C.)                                                                $5,500.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                   19-43260-tjt              Doc 1          Filed 03/07/19       Entered 03/07/19 14:12:44                  Page 7 of 68
 Debtor           The Tennis & Golf Company                                                      Case number (If known)
                  Name




           8.1.     Retainer for bankruptcy related legal services (Maddin, Hauser, Roth & Heller, P.C.)                                    $30,000.00




           8.2.     pre-payment for preparation of 2018 federal and state tax returns (T&S Associates, P.C.)                                  $5,500.00




 9.        Total of Part 2.                                                                                                             $41,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used     Current value of
                                                      physical inventory         debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           goods for retail sale                      November 2016                          Unknown    Recent cost                        $817,206.00



 23.       Total of Part 5.                                                                                                            $817,206.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

                   19-43260-tjt              Doc 1          Filed 03/07/19              Entered 03/07/19 14:12:44            Page 8 of 68
 Debtor         The Tennis & Golf Company                                                     Case number (If known)
                Name



 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           various office furniture and equipment                                           $0.00    Liquidation                       $10,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           desktop computers, server, various office
           equipment                                                                        $0.00    Liquidation                       $10,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $20,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                  19-43260-tjt               Doc 1          Filed 03/07/19       Entered 03/07/19 14:12:44             Page 9 of 68
 Debtor         The Tennis & Golf Company                                                     Case number (If known)
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            raquet stringing machines, ball machines                                    $8,571.00      Liquidation                          $5,000.00



 51.        Total of Part 8.                                                                                                            $5,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Retail Store
                     30211 Woodward
                     Avenue                               Leasehold
                     Royal Oak, MI 48073                  Interest                          $0.00      Appraisal                                   $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19        Entered 03/07/19 14:12:44             Page 10 of 68
 Debtor         The Tennis & Golf Company                                                      Case number (If known)
                Name

            General description                                                Net book value of       Valuation method used        Current value of
                                                                               debtor's interest       for current value            debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            mytennisandgolf.com
            mytennisandgolfstore.com
            tgco.biz
            tgco.info                                                                        $0.00                                               Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            customer provided email addresses, phone
            numbers, and street addresses                                                 Unknown                                                Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            forty-two years in business                                                      $0.00                                               Unknown



 66.        Total of Part 10.                                                                                                                      $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            unsecured note receiveable from Rita                              39,332.00 -                                  0.00 =
            C. Kozlowski                                              Total face amount     doubtful or uncollectible amount                  $39,332.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19         Entered 03/07/19 14:12:44                Page 11 of 68
 Debtor         The Tennis & Golf Company                                                    Case number (If known)
                Name



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           payment card interchange fee and merchant discount
           antitrust class action litigation                                                                                           Unknown
           Nature of claim
           Amount requested                                              $0.00



           BNMY ADR FX Erisa class action settlement                                                                                   Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                     $39,332.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19        Entered 03/07/19 14:12:44            Page 12 of 68
 Debtor          The Tennis & Golf Company                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $25,600.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $41,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $817,206.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $20,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $5,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $39,332.00

 91. Total. Add lines 80 through 90 for each column                                                            $948,138.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $948,138.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                  19-43260-tjt                 Doc 1            Filed 03/07/19                   Entered 03/07/19 14:12:44                        Page 13 of 68
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19    Entered 03/07/19 14:12:44                  Page 14 of 68
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $230.18         $0.00
           CHALMERS, LISA                                            Check all that apply.
           3285 MILLER ROAD                                             Contingent
           ANN ARBOR, MI 48103                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $93.00        $0.00
           D'ANGELO, JODY                                            Check all that apply.
           2756 BRADY DRIVE                                             Contingent
           BLOOMFIELD, MI 48304                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   55191                               Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19                   Entered 03/07/19 14:12:44               Page 15 of 68
 Debtor       The Tennis & Golf Company                                                                       Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $352.00    $0.00
          DEGROW, CHRISTOPHER                                        Check all that apply.
          277 W BAKER                                                   Contingent
          CLAWSON, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $294.00    $0.00
          HAHN, JORDAN                                               Check all that apply.
          39770 RYAN RD                                                 Contingent
          STERLING HEIGHTS, MI 48310                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $437.00    $0.00
          HALICKI, SCOTT                                             Check all that apply.
          43538 WEST ARBOR WAY DR                                       Contingent
          #156                                                          Unliquidated
          CANTON, MI 48188                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $87.00    $0.00
          HALL, ROBERT                                               Check all that apply.
          31810 N MARKLAWN ST                                           Contingent
          FARMINGTON HILLS, MI 48334                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19                   Entered 03/07/19 14:12:44                  Page 16 of 68
 Debtor       The Tennis & Golf Company                                                                       Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $120.00     $0.00
          HOLLIDGE, WENDY                                            Check all that apply.
          3865 MILLSPRING ROAD                                          Contingent
          BLOOMFIELD HILLS, MI 48063                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $1,050.00    $0.00
          KOZLOWSKI, RITA                                            Check all that apply.
          5382 W ALYSSA CT                                              Contingent
          WHITE LAKE, MI 48383                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $252.00     $0.00
          LEWTON, PETER                                              Check all that apply.
          3905 DEVON RD                                                 Contingent
          Apt # 6                                                       Unliquidated
          ROYAL OAK, MI 48073                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $288.00     $0.00
          LINDQUIST, DAVE                                            Check all that apply.
          2720 CROOKS RD                                                Contingent
          Apt # 11                                                      Unliquidated
          ROYAL OAK, MI 48073                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19                   Entered 03/07/19 14:12:44                  Page 17 of 68
 Debtor       The Tennis & Golf Company                                                                       Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $72.00    $0.00
          LOGAN, VICTOR                                              Check all that apply.
          114 MERRIWEATHER                                              Contingent
          GROSSE POINTE FARMS, MI                                       Unliquidated
          48236                                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $312.00    $0.00
          MECONI, ELIZABETH                                          Check all that apply.
          1914 KENMORE                                                  Contingent
          GROSSE POINTE WOODS, MI                                       Unliquidated
          48236                                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $312.00    $0.00
          MILLER, KATHY                                              Check all that apply.
          31242 WEST RUTLAND                                            Contingent
          BEVERLY HILLS, MI 48025                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $270.20    $0.00
          PAUL, ERIN                                                 Check all that apply.
          20907 LAKELAND STREET                                         Contingent
          ST CLAIR SHORES, MI 48081                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19                   Entered 03/07/19 14:12:44                  Page 18 of 68
 Debtor       The Tennis & Golf Company                                                                       Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $384.00    $0.00
          RODGERSON, DEBRA                                           Check all that apply.
          42463 TERRY                                                   Contingent
          CLINTON TOWNSHIP, MI 48038                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $210.00    $0.00
          TOLLZIEN, KIRK                                             Check all that apply.
          14450 FOY CREEK COURT                                         Contingent
          SHELBY TOWNSHIP, MI 48315                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $232.50    $0.00
          TRACZEWSKI, RICK                                           Check all that apply.
          30554 EIFFEL                                                  Contingent
          WARREN, MI 48088                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $340.00    $0.00
          TRUMBULL, CHRISTOPHER                                      Check all that apply.
          1406 LAKE AVENUE                                              Contingent
          GRAND HAVEN, MI 49417                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19                   Entered 03/07/19 14:12:44                  Page 19 of 68
 Debtor        The Tennis & Golf Company                                                                      Case number (if known)
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $285.00    $0.00
            WINKWORTH, DIANA                                         Check all that apply.
            27427 SUNSET BLVD                                           Contingent
            LATHRUP VILLAGE, MI 48076                                   Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $24,932.03
           Acushnet Footjoy/Titleist                                                   Contingent
           333 Bridge Street                                                           Unliquidated
           Fairhaven, MA 02719                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number      7087
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $39,311.56
           Adidas                                                                      Contingent
           685 Cedar Crest Road                                                        Unliquidated
           Spartanburg, SC 29301                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number      8893
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,662.46
           Agron                                                                       Contingent
           2440 S Sepulveda Blvd                                                       Unliquidated
           Suite 201                                                                   Disputed
           Los Angeles, CA 90064
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      COM3                               Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $418.95
           Ame & Lulu                                                                  Contingent
           71A Chapel Street                                                           Unliquidated
           Newton, MA 02458                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number      No Acct#
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $104,872.16
           Amer Sports (Wilson)
           130 E Randolph Street                                                       Contingent
           Stuite 600                                                                  Unliquidated
           1 Prudential Plaza                                                          Disputed
           Chicago, IL 60601
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      0171                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                  19-43260-tjt             Doc 1           Filed 03/07/19                   Entered 03/07/19 14:12:44                            Page 20 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $114,833.19
          American Express                                                      Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       3005
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,555.56
          Apropoz (Indygena)
          9500 Meilleur                                                         Contingent
          Suite 501                                                             Unliquidated
          Montreal                                                              Disputed
          CANADA, QC
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1005                         Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,622.21
          Asics                                                                 Contingent
          80 Technology                                                         Unliquidated
          Irvine, CA 92618                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2536
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,524.15
          Babolat                                                               Contingent
          1775 Cherry Street                                                    Unliquidated
          Suite 100                                                             Disputed
          Louisville, CO 80027
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1123                         Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,241.12
          Bag Boy                                                               Contingent
          2701 Emorywood Pkwy                                                   Unliquidated
          Suite 101                                                             Disputed
          Richmond, VA 23294
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5318                         Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,558.21
          Belyn Key
          2495 Boulevard of the Generals                                        Contingent
          Bldg C                                                                Unliquidated
          Suite 2                                                               Disputed
          Norristown, PA 19403
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,558.06
          Brooks                                                                Contingent
          3400 Stone Way North                                                  Unliquidated
          Suite 500                                                             Disputed
          Seattle, WA 98103
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5816                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 21 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,926.97
          Bushnell                                                              Contingent
          9200 Cody                                                             Unliquidated
          Overland Park, KS 66214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2061
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,265.67
          Callaway                                                              Contingent
          PO Box 9002                                                           Unliquidated
          Carlsbad, CA 92018-9002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       9846
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $48,289.78
          Chase Visa                                                            Contingent
          PO Box 6294                                                           Unliquidated
          Carol Stream, IL 60197-6294                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       7689
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $660.33
          Clarke                                                                Contingent
          8555 West Monroe Road                                                 Unliquidated
          Houston, TX 77061-4807                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2805
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $339.30
          Cleveland                                                             Contingent
          PO Box 123355                                                         Unliquidated
          Dept 3355                                                             Disputed
          Dallas, TX 75312-3355
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2002                         Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,962.45
          Coalision (Lole)
          700 rue Saint-Antoine Est                                             Contingent
          Suite 110                                                             Unliquidated
          Montreal                                                              Disputed
          CANADA
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1435                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,970.49
          Cutter & Buck                                                         Contingent
          PO Box 34855                                                          Unliquidated
          Seattle, WA 98124-1855                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5410
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 22 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,666.93
          Daily Sports / Laird Int                                              Contingent
          2300 NW 30th Place                                                    Unliquidated
          Bldg 9                                                                Disputed
          Pompano Beach, FL 33069
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5482                         Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,000.00
          David and Joan Schwartz                                               Contingent
          13128 Ludlow                                                          Unliquidated
          Huntington Woods, MI 48070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,000.00
          David and Joan Schwartz                                               Contingent
          13128 Ludlow                                                          Unliquidated
          Huntington Woods, MI 48070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $148,344.37
          David and Joan Schwartz                                               Contingent
          13128 Ludlow                                                          Unliquidated
          Huntington Woods, MI 48070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,506.61
          Dunlop Sports                                                         Contingent
          101 Abney Street                                                      Unliquidated
          Greenville, SC 29611                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7302
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,163.34
          Dynamic Design                                                        Contingent
          7351 Coca Cola Drive                                                  Unliquidated
          Suite 100                                                             Disputed
          Hanover, MD 21076
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       N308                         Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,169.82
          Eforce                                                                Contingent
          1384 Poinsettia Avenue                                                Unliquidated
          Suite E                                                               Disputed
          Vista, CA 92081
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       H30                          Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 23 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,838.83
          Eleven                                                                Contingent
          7656 Byron Drive                                                      Unliquidated
          B5                                                                    Disputed
          Riviera Beach, FL 33404
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1378                         Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,358.10
          EP Pro Summit Brands                                                  Contingent
          106 Commerce St                                                       Unliquidated
          Barneveld, WI 53507                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       H710
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,306.20
          Fairway & Green Summit Brands                                         Contingent
          106 Commerce St                                                       Unliquidated
          Barneveld, WI 53507                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7769
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,820.95
          Fila                                                                  Contingent
          930 Ridgebrook Road                                                   Unliquidated
          Suite 200                                                             Disputed
          Sparks Glencoe, MD 21152
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1507                         Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,476.76
          Gamma                                                                 Contingent
          PO Box 644066                                                         Unliquidated
          Pittsburgh, PA 15264-4066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0015
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $860.50
          Gexco                                                                 Contingent
          PO Box 6514                                                           Unliquidated
          Norco, CA 92860                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0035
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $644.52
          Glove-It                                                              Contingent
          16051 N. 82nd St                                                      Unliquidated
          Scottsdale, AZ 85260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 24 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,067.45
          Greg Norman                                                           Contingent
          850 Patterson Plank Road                                              Unliquidated
          Secaucus, NJ 07094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0735
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,406.49
          Greyson                                                               Contingent
          160 Old Saw Mill River Road                                           Unliquidated
          Hawthorne, NY 10532                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1823
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $719.20
          Gu                                                                    Contingent
          PO Box 80419                                                          Unliquidated
          City of Industry, CA 91716-8419                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       800A
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,278.08
          Head Penn Sports                                                      Contingent
          306 South 45th Avenue                                                 Unliquidated
          Phoenix, AZ 85043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6420
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,824.40
          Ice Breaker                                                           Contingent
          309 SW 6th Ave                                                        Unliquidated
          12th Floor                                                            Disputed
          Portland, OR 97204
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       6465                         Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,496.62
          Implus Corp                                                           Contingent
          PPO Box 679394                                                        Unliquidated
          Dallas, TX 75267-9394                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0341
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,306.00
          Inphorm                                                               Contingent
          2050 N Stemmons Frwy                                                  Unliquidated
          Mail Unit 327                                                         Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       No Acct#                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 25 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,448.21
          J Lindenberg                                                          Contingent
          25 W 36th Street                                                      Unliquidated
          6th Floor                                                             Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,436.22
          Jamie Sadock                                                          Contingent
          49 W 27th Street                                                      Unliquidated
          6th Floor                                                             Disputed
          New York, NY 10001-6936
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0412                         Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,679.07
          Jofit                                                                 Contingent
          995 Mearns Rd                                                         Unliquidated
          Warminster, PA 18974                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7071
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,276.66
          Kswiss                                                                Contingent
          523 W 6th Street                                                      Unliquidated
          Suite 534                                                             Disputed
          Los Angeles, CA 90014
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1620                         Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $971.28
          Lacoste                                                               Contingent
          551 Madison Avenue                                                    Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2763
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,474.35
          Life Is Good                                                          Contingent
          15 Hudson Park Drive                                                  Unliquidated
          Hudson, NH 03051                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       425
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,808.86
          Lija (Hyp)
          #115-4631 Shell Road                                                  Contingent
          Richmond                                                              Unliquidated
          CANADA                                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account
          number TENNISANDGOLFCO                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 26 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,685.32
          Lucky In Love                                                         Contingent
          3300 NW 41 Sreet                                                      Unliquidated
          Miami, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2390
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,734.96
          Luxottica (Oakley / Rayban)                                           Contingent
          12 Harbor Park Drive                                                  Unliquidated
          Port Washington, NY 11050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1598
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,926.33
          Marmot                                                                Contingent
          5789 State Farm Drive                                                 Unliquidated
          Rohnert Park, CA 94928                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       4468
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,817.41
          Maui Jim                                                              Contingent
          One Aloha Lane                                                        Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8913
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,884.16
          Mizzen N Main                                                         Contingent
          PO Box 650823                                                         Unliquidated
          Dept 41911                                                            Disputed
          Dallas, TX 75265-0823
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       No Acct#                     Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,712.30
          New Balance                                                           Contingent
          100 Guest Street                                                      Unliquidated
          Boston, MA 02135                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8560
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $151,484.43
          Nike                                                                  Contingent
          One Bowerman Drive                                                    Unliquidated
          Beaverton, OR 97005-6453                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       4545
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 27 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,578.48
          Obermeyer                                                             Contingent
          115 AABC                                                              Unliquidated
          Aspen, CO 81611                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       NN02
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,380.00
          Pistil                                                                Contingent
          PO Box 633381                                                         Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8959
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,836.15
          Polo                                                                  Contingent
          335-365 New Commerce Blvd                                             Unliquidated
          Wilkes Barre, PA 18706                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0565
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,266.39
          Prana (Columbia)                                                      Contingent
          14375 NW Science Park Dr                                              Unliquidated
          Portland, OR 97229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0008
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,044.79
          Puma Golf                                                             Contingent
          1818 Aston Avenue                                                     Unliquidated
          Carlsbad, CA 92008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7087
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $46,782.00
          Rita Kozlowski                                                        Contingent
          5382 W Alyssa Ct                                                      Unliquidated
          White Lake, MI 48383                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,699.33
          Rosenthal & Rosenthal (Thorlo)                                        Contingent
          PO Box 733909                                                         Unliquidated
          Dallas, TX 75373-3909                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5204
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 28 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,296.00
          S-Type Escalade Sports                                                Contingent
          817 Maxwell Ave                                                       Unliquidated
          Evansville, IN 47711                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5424
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $501.32
          SanSoleil                                                             Contingent
          1001 W. 17th St                                                       Unliquidated
          Suite M                                                               Disputed
          Costa Mesa, CA 92627-4512
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2390                         Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $496.32
          Selkirk                                                               Contingent
          11862 Reed Road                                                       Unliquidated
          Hayden, ID 83835                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       399
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,756.71
          Shape                                                                 Contingent
          1407 Broadway                                                         Unliquidated
          Suite 3404                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       TENGO                        Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,158.98
          Smartwool VF Corp                                                     Contingent
          PO Box 1817                                                           Unliquidated
          Appleton, WI 54912-1817                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1796
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,496.00
          Splits 59                                                             Contingent
          2045 Violet Street                                                    Unliquidated
          Los Angeles, CA 90021                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       TENNISGOLF
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $294.35
          Sun Mountain                                                          Contingent
          PO Box 7727                                                           Unliquidated
          Missoula, MT 59807-7727                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7304
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 29 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,276.29
          Superfeet                                                             Contingent
          1820 Scout Place                                                      Unliquidated
          Ferndale, WA 98248                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2770
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $555.00
          Taboo                                                                 Contingent
          2758 US HIghway 34                                                    Unliquidated
          Suite B 124                                                           Disputed
          Oswego, IL 60543
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,021.66
          Tail Activewear                                                       Contingent
          2105 NW 86th Ave                                                      Unliquidated
          Doral, FL 33122                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7380
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,644.96
          Taylormade                                                            Contingent
          5545 Fermi Ct                                                         Unliquidated
          Carlsbad, CA 92008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1097
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,145.67
          TNF The North Face VF Corp                                            Contingent
          PO Box 1817                                                           Unliquidated
          Appleton, WI 54912-1817                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0133
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,679.80
          Travis Mathew                                                         Contingent
          15202 Graham Street                                                   Unliquidated
          Huntington Beach, CA 92649                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1453
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,071.91
          Under Armour                                                          Contingent
          2601 Port Covington Drive                                             Unliquidated
          Baltimore, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6035
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 30 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,389.93
          Unique Sports                                                         Contingent
          840 McFarland Pkwy                                                    Unliquidated
          Alpharetta, GA 30004                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $75,783.13
          US Bank Visa                                                          Contingent
          PO Box 790408                                                         Unliquidated
          Saint Louis, MO 63179-0408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       4542
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,680.99
          Viking                                                                Contingent
          PO ox 650850                                                          Unliquidated
          Dept 1034                                                             Disputed
          Dallas, TX 75265
                                                                             Basis for the claim:    Bank Account Over Draft Protection
          Date(s) debt was incurred
          Last 4 digits of account number       2204                         Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,895.91
          Volkl                                                                 Contingent
          731 S Highway 101                                                     Unliquidated
          Suite 2A                                                              Disputed
          Solana Beach, CA 92075
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       N480                         Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $323.45
          Volvik USA                                                            Contingent
          9436 Southridge Park Ct                                               Unliquidated
          #400                                                                  Disputed
          Orlando, FL 32819-8638
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       No Acct#                     Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Woodward Oaks Asociates L.L.C.
          30445 Northwestern Hwy                                                Contingent
          Suite 275                                                             Unliquidated
          Farmington Hills, MI 48334                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Lease
          Last 4 digits of account
          number TENNISANDGOLFCO                                             Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,541.39
          Yonex                                                                 Contingent
          20140 S Western Avenue                                                Unliquidated
          Torrance, CA 90501                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8405
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 31 of 68
 Debtor       The Tennis & Golf Company                                                               Case number (if known)
              Name

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $470.00
           Zamst                                                                Contingent
           5 Corporate Park                                                     Unliquidated
           Suite 250                                                            Disputed
           Irvine, CA 92606
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       A.G. Adjustments, Ltd.
           P.O. Box 9090                                                                              Line     3.12
           Melville, NY 11747
                                                                                                             Not listed. Explain

 4.2       Nike USA, Inc.
           7932 Collection Center Drive                                                               Line     3.54
           Chicago, IL 60693
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                       5,620.88
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,339,166.29

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,344,787.17




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 18 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                             Page 32 of 68
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Workers Compensation
             lease is for and the nature of               insurance
             the debtor's interest

                  State the term remaining                                           Accident Fund
                                                                                     P.O. Box 77000
             List the contract number of any                                         Department 77125
                   government contract                                               Detroit, MI 48277-0125


 2.2.        State what the contract or                   phone and internet
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                     AT&T
             List the contract number of any                                         P.O. Box 5019
                   government contract                                               Winfield, IL 60190-5019


 2.3.        State what the contract or                   Business Owner and
             lease is for and the nature of               Umbrella insurance
             the debtor's interest                        policies

                  State the term remaining                                           Citizens Insurance
                                                                                     Department 77360
             List the contract number of any                                         P.O. Box 77000
                   government contract                                               Detroit, MI 48277-0360


 2.4.        State what the contract or                   Alarm Monitoring
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Guardian Alarm
             List the contract number of any                                         20800 Southfield Road
                   government contract                                               Southfield, MI 48075




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19      Entered 03/07/19 14:12:44                  Page 33 of 68
 Debtor 1 The Tennis & Golf Company                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   annual maintenance
             lease is for and the nature of               agreement for HVAC
             the debtor's interest                        systems

                  State the term remaining                Through 12-31-19
                                                                                        H.A. Sun Heating & Cooling
             List the contract number of any                                            766 Industrial Court
                   government contract                                                  Bloomfield Hills, MI 48302


 2.6.        State what the contract or                   point of sale system
             lease is for and the nature of               software license
             the debtor's interest

                  State the term remaining                Through March 30, 2019
                                                                                        NCR
             List the contract number of any                                            864 Spring Street, N.W.
                   government contract                                                  Atlanta, GA 30308


 2.7.        State what the contract or                   Trash and recycling
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                        Republic Services
             List the contract number of any                                            1633 Highwood West
                   government contract                                                  Pontiac, MI 48340-1244


 2.8.        State what the contract or                   Check Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Telecheck Services, Inc.
             List the contract number of any                                            5565 Glenridge Connector, N.E.
                   government contract                                                  Atlanta, GA 30342


 2.9.        State what the contract or                   cellular phone service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Verizon
             List the contract number of any                                            P.O. Box 15062
                   government contract                                                  Albany, NY 12212-5062


 2.10.       State what the contract or                   lease of commercial
             lease is for and the nature of               property located at
             the debtor's interest                        30211 Woodward
                                                          Avenue
                                                          Royal Oak, MI 48073           Woodward Oaks Associates, L.L.C.
                  State the term remaining                Fifteen Months                30445 Northwestern Highway
                                                                                        Farmington, MI 48334
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19          Entered 03/07/19 14:12:44             Page 34 of 68
 Debtor 1 The Tennis & Golf Company                                                           Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19        Entered 03/07/19 14:12:44             Page 35 of 68
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      David Schwartz                    13128 Ludlow                                      Acushnet                           D
                                               Huntington Woods, MI 48070                        Footjoy/Titleist                   E/F       3.1
                                                                                                                                    G




    2.2      David Schwartz                    13128 Ludlow                                      American Express                   D
                                               Huntington Woods, MI 48070                                                           E/F       3.6
                                                                                                                                    G




    2.3      David Schwartz                    13128 Ludlow                                      Amer Sports (Wilson)               D
                                               Huntington Woods, MI 48070                                                           E/F       3.5
                                                                                                                                    G




    2.4      David Schwartz                    13128 Ludlow                                      US Bank Visa                       D
                                               Huntington Woods, MI 48070                                                           E/F       3.77
                                                                                                                                    G




    2.5      David Schwartz                    13128 Ludlow                                      Chase Visa                         D
                                               Huntington Woods, MI 48070                                                           E/F       3.15
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19    Entered 03/07/19 14:12:44                Page 36 of 68
 Debtor       The Tennis & Golf Company                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      David Schwartz                    13128 Ludlow                                     Adidas                      D
                                               Huntington Woods, MI 48070                                                   E/F       3.2
                                                                                                                            G




    2.7      David Schwartz                    13128 Ludlow                                     Babolat                     D
                                               Huntington Woods, MI 48070                                                   E/F       3.9
                                                                                                                            G




    2.8      David Schwartz                    13128 Ludlow                                     TNF The North Face          D
                                               Huntington Woods, MI 48070                       VF Corp                     E/F       3.73
                                                                                                                            G




    2.9      David Schwartz                    13128 Ludlow                                     Smartwool VF Corp           D
                                               Huntington Woods, MI 48070                                                   E/F       3.66
                                                                                                                            G




    2.10     David Schwartz                    13128 Ludlow                                     Polo                        D
                                               Huntington Woods, MI 48070                                                   E/F       3.57
                                                                                                                            G




    2.11     David Schwartz                    13128 Ludlow                                     J Lindenberg                D
                                               Huntington Woods, MI 48070                                                   E/F       3.41
                                                                                                                            G




    2.12     David Schwartz                    13128 Ludlow                                     Prana (Columbia)            D
                                               Huntington Woods, MI 48070                                                   E/F       3.58
                                                                                                                            G




    2.13     David Schwartz                    13128 Ludlow                                     Fila                        D
                                               Huntington Woods, MI 48070                                                   E/F       3.30
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                                Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19    Entered 03/07/19 14:12:44              Page 37 of 68
 Debtor       The Tennis & Golf Company                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     David Schwartz                    13128 Ludlow                                     Marmot                        D
                                               Huntington Woods, MI 48070                                                     E/F       3.50
                                                                                                                              G




    2.15     David Schwartz                    13128 Ludlow                                     Lija (Hyp)                    D
                                               Huntington Woods, MI 48070                                                     E/F       3.47
                                                                                                                              G




    2.16     David Schwartz                    13128 Ludlow                                     Travis Mathew                 D
                                               Huntington Woods, MI 48070                                                     E/F       3.74
                                                                                                                              G




    2.17     David Schwartz                    13128 Ludlow                                     Bushnell                      D
                                               Huntington Woods, MI 48070                                                     E/F       3.13
                                                                                                                              G




    2.18     David Schwartz                    13128 Ludlow                                     Ice Breaker                   D
                                               Huntington Woods, MI 48070                                                     E/F       3.38
                                                                                                                              G




    2.19     David Schwartz                    13128 Ludlow                                     Callaway                      D
                                               Huntington Woods, MI 48070                                                     E/F       3.14
                                                                                                                              G




    2.20     David Schwartz                    13128 Ludlow                                     Taylormade                    D
                                               Huntington Woods, MI 48070                                                     E/F       3.72
                                                                                                                              G




    2.21     David Schwartz                    13128 Ludlow                                     Luxottica (Oakley /           D
                                               Huntington Woods, MI 48070                       Rayban)                       E/F       3.49
                                                                                                                              G




Official Form 206H                                                          Schedule H: Your Codebtors                                  Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19    Entered 03/07/19 14:12:44                Page 38 of 68
 Fill in this information to identify the case:

 Debtor name         The Tennis & Golf Company

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $398,460.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,371,891.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $5,629,369.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                     Page 39 of 68
 Debtor       The Tennis & Golf Company                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               SEE ATTACHED ADDENDUM                                                                       $454,132.29                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    SEE ATTACHED ADDENDUM                                                                       $198,311.68


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                  19-43260-tjt             Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                         Page 40 of 68
 Debtor        The Tennis & Golf Company                                                                    Case number (if known)




           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                    Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    Maddin, Hauser, Roth & Heller,
                P.C.
                28400 Northwestern Highway,
                2nd Floor                                                                                                      March 5,
                Southfield, MI 48034                                                                                           2019                  $61,089.50

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers       Total amount or
                                                                                                                         were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer      Total amount or
               Address                                           payments received or debts paid in exchange                was made                    value

 Part 7:       Previous Locations

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                  19-43260-tjt             Doc 1           Filed 03/07/19              Entered 03/07/19 14:12:44                     Page 41 of 68
 Debtor      The Tennis & Golf Company                                                                  Case number (if known)



14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  customer emall addresses, phone numbers, and street addresses
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    The Tennis Golf Company 401K Profit Sharing Plan Trust                                     EIN: 38-270-8181

                    Has the plan been terminated?
                      No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    ADP Tennis & Golf Company 401K                                                             EIN: 38-270-8181

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                  19-43260-tjt             Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                    Page 42 of 68
 Debtor      The Tennis & Golf Company                                                                  Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                   Page 43 of 68
 Debtor      The Tennis & Golf Company                                                                  Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       T & S Associates, P.C.                                                                                                     Previous 30 years
                    30150 Telegraph Road
                    Franklin, MI 48025
       26a.2.       Paychex                                                                                                                    April 2017 - Present
                    29065 Cabot Drive
                    Suite 100
                    Novi, MI 48377
       26a.3.       ADP Total Source                                                                                                           2003-2017
                    340 East Big Beaver
                    Troy, MI 48083

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       T & S Associates, P.C.                                                                                                     Previous 30 years
                    30150 Telegraph Road
                    Franklin, MI 48025

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                       Page 44 of 68
 Debtor      The Tennis & Golf Company                                                                  Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       T & S Associates, P.C.
                    30150 Telegraph Road
                    Franklin, MI 48025
       26c.2.       Maddin, Hauser, Roth & Heller, P.C.
                    28400 Northwestern Highway, 2nd Floor
                    Southfield, MI 48034

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Chemical Bank
                    980 S. Old Woodward Avenue
                    Birmingham, MI 48009
       26d.2.       Adidas
                    685 Cedar Crest Road
                    Spartanburg, SC 29301

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Schwartz                                 13128 Ludlow                                        Director
                                                      Huntington Woods, MI 48070

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Rita Kozlowski                                 5382 W. Alyssa                                      General Manager
                                                      White Lake, MI 48383

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kozlowski Joint Trust -                        5382 W. Alyssa                                                                            10% equity
       10/7/14                                        White Lake, MI 48383                                                                      interest

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       D. Schwartz Revocable Trust                    13128 Ludlow                                                                              90% equity
       - 2/18/94                                      Huntington Woods, MI 48070                                                                interest



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                   Page 45 of 68
 Debtor      The Tennis & Golf Company                                                                  Case number (if known)




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 SEE ATTACHED ADDENDUM
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 7, 2019

 /s/ Rita Kozlowski                                                     Rita Kozlowski
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         General Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19            Entered 03/07/19 14:12:44                   Page 46 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 47 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 48 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 49 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 50 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 51 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 52 of 68
19-43260-tjt   Doc 1   Filed 03/07/19   Entered 03/07/19 14:12:44   Page 53 of 68
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      The Tennis & Golf Company                                                                                                       Case No.
                                                                                                  Debtor(s)                                 Chapter     11


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          30,000.00

             B.           The undersigned shall bill against the retainer at an hourly rate of $ 0.00 . [Or attach firm hourly rate schedule.] Debtor(s)
                          have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     1,717.00        of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
                         All matters and proceedings appropriate to this Chapter 11 case.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:

6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:         March 7, 2019                                                                                            /s/ David M. Eisenberg
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         David M. Eisenberg (P68678)
                                                                                                                         Maddin, Hauser, Roth & Heller, P.C.
                                                                                                                         28400 Northwestern Hwy., 2nd Floor
                                                                                                                         Southfield, MI 48034
                                                                                                                         (248) 827-4100

 Agreed:        /s/ Rita Kozlowski
                Rita Kozlowski
                Debtor                                                                                                   Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

                  19-43260-tjt               Doc 1            Filed 03/07/19                    Entered 03/07/19 14:12:44                              Page 54 of 68
                          Attachment to Statement of Attorney

                  For Debtor Pursuant to F.R. Bankr. P. 2016(b)

                     (Maddin Hauser Hourly Rate Schedule)



                            Earle I. Erman           $450.00
                            Julie Beth Teicher       $425.00
                            Craig E. Zucker          $390.00
                            David H. Freedman        $390.00
                            David M. Eisenberg       $350.00




03061786 v1
   19-43260-tjt   Doc 1    Filed 03/07/19    Entered 03/07/19 14:12:44   Page 55 of 68
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      The Tennis & Golf Company                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Kozlowski Joint Trust                                                                                                           10% equity interest
 dated October 7, 2014
 5382 W. Alyssa
 White Lake, MI 48383

 The Revocable Living Trust of David A.                                                                                          90% equity interest
 Schwartz u/a/d February 18, 1994
 13128 Ludlow
 Huntington Woods, MI 48070


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the General Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date March 7, 2019                                                          Signature /s/ Rita Kozlowski
                                                                                            Rita Kozlowski

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                 19-43260-tjt              Doc 1           Filed 03/07/19          Entered 03/07/19 14:12:44                       Page 56 of 68
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      The Tennis & Golf Company                                                                   Case No.
                                                                                  Debtor(s)             Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the General Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 7, 2019                                             /s/ Rita Kozlowski
                                                                       Rita Kozlowski/General Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                 19-43260-tjt              Doc 1           Filed 03/07/19        Entered 03/07/19 14:12:44         Page 57 of 68
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           A.G. Adjustments, Ltd.
                           P.O. Box 9090
                           Melville, NY 11747


                           Accident Fund
                           P.O. Box 77000
                           Department 77125
                           Detroit, MI 48277-0125


                           Acushnet Footjoy/Titleist
                           333 Bridge Street
                           Fairhaven, MA 02719


                           Adidas
                           685 Cedar Crest Road
                           Spartanburg, SC 29301


                           Agron
                           2440 S Sepulveda Blvd
                           Suite 201
                           Los Angeles, CA 90064


                           Ame & Lulu
                           71A Chapel Street
                           Newton, MA 02458


                           Amer Sports (Wilson)
                           130 E Randolph Street
                           Stuite 600
                           1 Prudential Plaza
                           Chicago, IL 60601


                           American Express
                           Box 0001
                           Los Angeles, CA 90096-8000


                           Apropoz (Indygena)
                           9500 Meilleur
                           Suite 501
                           Montreal
                           CANADA, QC


                           Asics
                           80 Technology
                           Irvine, CA 92618


    19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 58 of 68
                       AT&T
                       P.O. Box 5019
                       Winfield, IL 60190-5019


                       Babolat
                       1775 Cherry Street
                       Suite 100
                       Louisville, CO 80027


                       Bag Boy
                       2701 Emorywood Pkwy
                       Suite 101
                       Richmond, VA 23294


                       Belyn Key
                       2495 Boulevard of the Generals
                       Bldg C
                       Suite 2
                       Norristown, PA 19403


                       Brooks
                       3400 Stone Way North
                       Suite 500
                       Seattle, WA 98103


                       Bushnell
                       9200 Cody
                       Overland Park, KS 66214


                       Callaway
                       PO Box 9002
                       Carlsbad, CA 92018-9002


                       CHALMERS, LISA
                       3285 MILLER ROAD
                       ANN ARBOR, MI 48103


                       Chase Visa
                       PO Box 6294
                       Carol Stream, IL 60197-6294


                       Citizens Insurance
                       Department 77360
                       P.O. Box 77000
                       Detroit, MI 48277-0360


19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 59 of 68
                       Clarke
                       8555 West Monroe Road
                       Houston, TX 77061-4807


                       Cleveland
                       PO Box 123355
                       Dept 3355
                       Dallas, TX 75312-3355


                       Coalision (Lole)
                       700 rue Saint-Antoine Est
                       Suite 110
                       Montreal
                       CANADA


                       Cutter & Buck
                       PO Box 34855
                       Seattle, WA 98124-1855


                       D'ANGELO, JODY
                       2756 BRADY DRIVE
                       BLOOMFIELD, MI 48304


                       Daily Sports / Laird Int
                       2300 NW 30th Place
                       Bldg 9
                       Pompano Beach, FL 33069


                       David and Joan Schwartz
                       13128 Ludlow
                       Huntington Woods, MI 48070


                       David Schwartz
                       13128 Ludlow
                       Huntington Woods, MI 48070


                       DEGROW, CHRISTOPHER
                       277 W BAKER
                       CLAWSON, MI 48017


                       Dunlop Sports
                       101 Abney Street
                       Greenville, SC 29611




19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 60 of 68
                       Dynamic Design
                       7351 Coca Cola Drive
                       Suite 100
                       Hanover, MD 21076


                       Eforce
                       1384 Poinsettia Avenue
                       Suite E
                       Vista, CA 92081


                       Eleven
                       7656 Byron Drive
                       B5
                       Riviera Beach, FL 33404


                       EP Pro Summit Brands
                       106 Commerce St
                       Barneveld, WI 53507


                       Fairway & Green Summit Brands
                       106 Commerce St
                       Barneveld, WI 53507


                       Fila
                       930 Ridgebrook Road
                       Suite 200
                       Sparks Glencoe, MD 21152


                       Gamma
                       PO Box 644066
                       Pittsburgh, PA 15264-4066


                       Gexco
                       PO Box 6514
                       Norco, CA 92860


                       Glove-It
                       16051 N. 82nd St
                       Scottsdale, AZ 85260


                       Greg Norman
                       850 Patterson Plank Road
                       Secaucus, NJ 07094




19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 61 of 68
                       Greyson
                       160 Old Saw Mill River Road
                       Hawthorne, NY 10532


                       Gu
                       PO Box 80419
                       City of Industry, CA 91716-8419


                       Guardian Alarm
                       20800 Southfield Road
                       Southfield, MI 48075


                       H.A. Sun Heating & Cooling
                       766 Industrial Court
                       Bloomfield Hills, MI 48302


                       HAHN, JORDAN
                       39770 RYAN RD
                       STERLING HEIGHTS, MI 48310


                       HALICKI, SCOTT
                       43538 WEST ARBOR WAY DR
                       #156
                       CANTON, MI 48188


                       HALL, ROBERT
                       31810 N MARKLAWN ST
                       FARMINGTON HILLS, MI 48334


                       Head Penn Sports
                       306 South 45th Avenue
                       Phoenix, AZ 85043


                       HOLLIDGE, WENDY
                       3865 MILLSPRING ROAD
                       BLOOMFIELD HILLS, MI 48063


                       Ice Breaker
                       309 SW 6th Ave
                       12th Floor
                       Portland, OR 97204


                       Implus Corp
                       PPO Box 679394
                       Dallas, TX 75267-9394

19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 62 of 68
                       Inphorm
                       2050 N Stemmons Frwy
                       Mail Unit 327
                       Dallas, TX 75207


                       J Lindenberg
                       25 W 36th Street
                       6th Floor
                       New York, NY 10018


                       Jamie Sadock
                       49 W 27th Street
                       6th Floor
                       New York, NY 10001-6936


                       Jofit
                       995 Mearns Rd
                       Warminster, PA 18974


                       KOZLOWSKI, RITA
                       5382 W ALYSSA CT
                       WHITE LAKE, MI 48383


                       Kswiss
                       523 W 6th Street
                       Suite 534
                       Los Angeles, CA 90014


                       Lacoste
                       551 Madison Avenue
                       New York, NY 10022


                       LEWTON, PETER
                       3905 DEVON RD
                       Apt # 6
                       ROYAL OAK, MI 48073


                       Life Is Good
                       15 Hudson Park Drive
                       Hudson, NH 03051


                       Lija (Hyp)
                       #115-4631 Shell Road
                       Richmond
                       CANADA


19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 63 of 68
                       LINDQUIST, DAVE
                       2720 CROOKS RD
                       Apt # 11
                       ROYAL OAK, MI 48073


                       LOGAN, VICTOR
                       114 MERRIWEATHER
                       GROSSE POINTE FARMS, MI 48236


                       Lucky In Love
                       3300 NW 41 Sreet
                       Miami, FL 33142


                       Luxottica (Oakley / Rayban)
                       12 Harbor Park Drive
                       Port Washington, NY 11050


                       Marmot
                       5789 State Farm Drive
                       Rohnert Park, CA 94928


                       Maui Jim
                       One Aloha Lane
                       Peoria, IL 61615


                       MECONI, ELIZABETH
                       1914 KENMORE
                       GROSSE POINTE WOODS, MI 48236


                       MILLER, KATHY
                       31242 WEST RUTLAND
                       BEVERLY HILLS, MI 48025


                       Mizzen N Main
                       PO Box 650823
                       Dept 41911
                       Dallas, TX 75265-0823


                       NCR
                       864 Spring Street, N.W.
                       Atlanta, GA 30308


                       New Balance
                       100 Guest Street
                       Boston, MA 02135

19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 64 of 68
                       Nike
                       One Bowerman Drive
                       Beaverton, OR 97005-6453


                       Nike USA, Inc.
                       7932 Collection Center Drive
                       Chicago, IL 60693


                       Obermeyer
                       115 AABC
                       Aspen, CO 81611


                       PAUL, ERIN
                       20907 LAKELAND STREET
                       ST CLAIR SHORES, MI 48081


                       Pistil
                       PO Box 633381
                       Cincinnati, OH 45263


                       Polo
                       335-365 New Commerce Blvd
                       Wilkes Barre, PA 18706


                       Prana (Columbia)
                       14375 NW Science Park Dr
                       Portland, OR 97229


                       Puma Golf
                       1818 Aston Avenue
                       Carlsbad, CA 92008


                       Republic Services
                       1633 Highwood West
                       Pontiac, MI 48340-1244


                       Rita Kozlowski
                       5382 W Alyssa Ct
                       White Lake, MI 48383


                       RODGERSON, DEBRA
                       42463 TERRY
                       CLINTON TOWNSHIP, MI 48038



19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 65 of 68
                       Rosenthal & Rosenthal (Thorlo)
                       PO Box 733909
                       Dallas, TX 75373-3909


                       S-Type Escalade Sports
                       817 Maxwell Ave
                       Evansville, IN 47711


                       SanSoleil
                       1001 W. 17th St
                       Suite M
                       Costa Mesa, CA 92627-4512


                       Selkirk
                       11862 Reed Road
                       Hayden, ID 83835


                       Shape
                       1407 Broadway
                       Suite 3404
                       New York, NY 10018


                       Smartwool VF Corp
                       PO Box 1817
                       Appleton, WI 54912-1817


                       Splits 59
                       2045 Violet Street
                       Los Angeles, CA 90021


                       Sun Mountain
                       PO Box 7727
                       Missoula, MT 59807-7727


                       Superfeet
                       1820 Scout Place
                       Ferndale, WA 98248


                       Taboo
                       2758 US HIghway 34
                       Suite B 124
                       Oswego, IL 60543




19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 66 of 68
                       Tail Activewear
                       2105 NW 86th Ave
                       Doral, FL 33122


                       Taylormade
                       5545 Fermi Ct
                       Carlsbad, CA 92008


                       Telecheck Services, Inc.
                       5565 Glenridge Connector, N.E.
                       Atlanta, GA 30342


                       TNF The North Face VF Corp
                       PO Box 1817
                       Appleton, WI 54912-1817


                       TOLLZIEN, KIRK
                       14450 FOY CREEK COURT
                       SHELBY TOWNSHIP, MI 48315


                       TRACZEWSKI, RICK
                       30554 EIFFEL
                       WARREN, MI 48088


                       Travis Mathew
                       15202 Graham Street
                       Huntington Beach, CA 92649


                       TRUMBULL, CHRISTOPHER
                       1406 LAKE AVENUE
                       GRAND HAVEN, MI 49417


                       Under Armour
                       2601 Port Covington Drive
                       Baltimore, MD 21230


                       Unique Sports
                       840 McFarland Pkwy
                       Alpharetta, GA 30004


                       US Bank Visa
                       PO Box 790408
                       Saint Louis, MO 63179-0408



19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 67 of 68
                       Verizon
                       P.O. Box 15062
                       Albany, NY 12212-5062


                       Viking
                       PO ox 650850
                       Dept 1034
                       Dallas, TX 75265


                       Volkl
                       731 S Highway 101
                       Suite 2A
                       Solana Beach, CA 92075


                       Volvik USA
                       9436 Southridge Park Ct
                       #400
                       Orlando, FL 32819-8638


                       WINKWORTH, DIANA
                       27427 SUNSET BLVD
                       LATHRUP VILLAGE, MI 48076


                       Woodward Oaks Asociates L.L.C.
                       30445 Northwestern Hwy
                       Suite 275
                       Farmington Hills, MI 48334


                       Woodward Oaks Associates, L.L.C.
                       30445 Northwestern Highway
                       Farmington, MI 48334


                       Yonex
                       20140 S Western Avenue
                       Torrance, CA 90501


                       Zamst
                       5 Corporate Park
                       Suite 250
                       Irvine, CA 92606




19-43260-tjt   Doc 1    Filed 03/07/19   Entered 03/07/19 14:12:44   Page 68 of 68
